Nunez, J. (dissenting).
In my view an affirmance herein sets a dangerous precedent and may tend to undermine the stability of pension systems. The pensioner’s estate will now recover the maximum benefit which the pensioner could have selected but did not. And this remarkable result has been accomplished by the claim that defendants-appellants were negligent in failing to give enough information with respect to the options in a pamphlet sent to all members of the system and found among decedent’s possessions on her death. There is no evidence whatever that she relied on the pamphlet nor indeed that she even rea* it. Benefits and options under the various pension systems are complicated and difficult to understand indeed. The writer has received a similar pamphlet concerning his own rights as a member of a retirement system but confesses his inability to clearly understand the benefits under the various options. The pamphlet sent to decedent summarizes the available options but warns that the text of the law itself should be consulted by those interested in more information. The description of the options seems to be adequate. There is nothing misleading therein. The only thing missing is the actual amount of money in each reserve for the individual member—obviously incapable of being included.
It seems to me to be well settled that even error on the part of the Retirement System, including erroneous affirmative assurances, is not a predicate for liability on the part of the system. This court so held in an opinion written by our *351distinguished Presiding Justice, the author of this majority. In Matter of Zucker v New York City Employees’ Retirement System (27 AD2d 207, affd 21 NY2d 904) the decedent’s estate had been informed by the Secretary of the Retirement System that in the opinion of the Corporation Counsel the claim should be processed under section B3-32.0 of the Administrative Code of the City of New York. The advice was erroneous. This court held that such error could not bind the Retirement System, citing, at page 214, City of New York v Wilson & Co. (278 NY 86) and New York City Employees’ Retirement Systems Eliot (267 NY 193). If the system cannot be held liable for affirmatively giving erroneous information, certainly liability should not be imposed because in the jury’s opinion a pamphlet authorized by the system contained incomplete information concerning benefits under the various options available to the decedent. (See, also, Matter of Creveling v Teachers’ Retirement Board, 255 NY 364; Matter of Gombar v New York State Employees’ Retirement System, 63 Misc 2d 527, affd 34 AD2d 1083; Connolly v New York City Employees’ Retirement System, NYLJ, Sept. 24, 1975, p 9, col 2.) The majority’s ruling opens the door to attack of a pensioner’s choice henceforth every time the pensioner fails to choose the most favorable option—not most favorable to him or to her— but, as in this case, the most favorable to his estate or beneficiary. Ms. Roffe may have been suffering from a terminal illness but we know that many people will not accept such diagnosis. She chose the option which gave her the highest benefits during her lifetime. We have no right in good conscience, or in law, to interfere with her wishes and with the clear provisions of the applicable law.
I would reverse and dismiss the complaint and affirm that portion of the judgment which dismissed the second, third and fourth causes of action.